DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that Hirai does not teach “overlapping arithmetic operation” (Remarks pages 7-8). Examiner respectfully disagrees.
Hirai teaches “PC-assisted copying functions” that is executed by both the printer driver of the registered PC and the image processing apparatus. For example, a PC-assisted copying function comprises operations such as image scanning on the image processing apparatus (¶ 0081, Fig. 9 S904), transmitting the scanned image to the PC (¶¶ 0082-0083, Fig. 9 S906), and creating print instruction with the scanned image by . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai US 2009/0225349 in view of Shimamura (US 2018/0284865).

Regarding claim 1, Hirai teaches an information processing apparatus (image processing apparatus 10; ¶¶ 0052-0058, Fig. 1) comprising:
a processor (CPU; ¶ 0053, Fig. 1), configured to: 

specify a first arithmetic operation capable of being performed by the arithmetic device (print instruction for PC-assisted copying function such as copy-forgery-inhibited pattern printing; ¶ 0064, ¶¶ 0076-0077, and ¶¶ 0084-086, Figs. 5-9);
specify a second arithmetic operation capable of being performed by the information processing apparatus (scan original document; ¶ 0081, Fig. 9 S904), wherein the second arithmetic operation comprises an overlapping arithmetic operation that overlaps with the first arithmetic operation (scanning operation part of PC-assisted copying function such as copy-forgery-inhibited pattern printing; ¶ 0064 and ¶¶ 0078-0083, Figs. 8 and 9);
transfer data used in the overlapping arithmetic operation to the arithmetic device in a case where the second arithmetic operation is determined to be performed by the information processing apparatus before the connection (transmit scanned image and job ticket for PC-assisted copying function such as copy-forgery-inhibited pattern printing; ¶¶ 0082-0083, Fig. 9 S906); and 
acquire a result obtained from the arithmetic device performing the first arithmetic operation comprising the overlapping arithmetic operation using the data (receive print instruction; ¶¶ 0083-0084, Fig. 9 S907); but does not explicitly teach and supply power to the connected arithmetic device.
However, Shimamura teaches and supply power to the connected arithmetic device (power supply 25 supplies power via receptacle connector 191; ¶ 0003 and ¶ 0031, Figs. 1 and 2).


Regarding claim 2, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein, after the processor transfers the data used in the overlapping arithmetic operation to the arithmetic device (transmit scanned image and job ticket; ¶¶ 0082-0083, Fig. 9 S906, Hirai), the overlapping arithmetic operation is not performed by the information processing apparatus (scanning portion of the PC-assisted copying function is no longer performed; ¶ 0081, Fig. 9 S904, Hirai).

Regarding claim 3, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein the process is further configured to: output information corresponding to the acquired result (print assisted-copying; ¶¶ 0083-0084, Fig. 9 S909, Hirai).

Claims 4 recites similar limitations as claim 3. Thus, arguments similar to that presented above for claim 3 are equally applicable to claim 4.



Regarding claim 6, Hirai in view of Shimamura teach the information processing apparatus according to claim 5, wherein the first arithmetic operation performed by the arithmetic device is capable of being performed by a general-purpose information processing apparatus (PC-assisted application 220c; ¶ 0060, Fig. 2 and ¶ 0076, Fig. 7, Hirai).

Regarding claim 7, Hirai in view of Shimamura teach the information processing apparatus according to claim 3, wherein the processor controls an image forming apparatus to form an image represented by the output information (print assisted-copying; ¶¶ 0083-0084, Fig. 9 S909, Hirai), and the processor does not transfer data used in an arithmetic operation which is used for controlling the image forming apparatus (extended functions; ¶ 0105, Fig. 13, Hirai).

Claims 8 recites similar limitations as claim 7. Thus, arguments similar to that presented above for claim 7 are equally applicable to claim 8.

Regarding claim 9, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, wherein the processor detects a connection of a new 

Regarding claim 10, Hirai in view of Shimamura teach the information processing apparatus according to claim 9, further comprising: a memory that stores a transfer destination of the data (registration memory 103; ¶ 0069, Fig. 1, Hirai), wherein the processor controls the memory to store the arithmetic device as the transfer destination in a case where the second arithmetic operation is determined to be performed by the information processing apparatus before the connection (registration process in image processing apparatus 10; ¶ 0069, Fig. 4B, Hirai), and wherein the transfer unit transfers data used in the overlapping arithmetic operation to the transfer destination stored in the memory (transmit image data; ¶ 0083, Fig. 9 S906, Hirai).

Regarding claim 18, Hirai in view of Shimamura teach the information processing apparatus according to claim 1, but Hirai does not explicitly teach wherein the processor checks whether or not it is necessary to supply power to the connected arithmetic device, and the processor supplies the power to the arithmetic device checked to have a need for the supply of the power.
However, Shimamura teaches wherein the processor checks whether or not it is necessary to supply power to the connected arithmetic device (determine minimum operable power value; ¶ 0038, Fig. 3 S13), and the processor supplies the power to the 
The motivation applied in claim 11 is incorporated herein.

Claim 20 recites a non-transitory computer readable medium storing a program causing a computer to function (¶¶ 0132-0135, Hirai) similarly to the apparatus of claim 1. Thus, arguments similar to that presented above for claim 1 are equally applicable to claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiokawa (US 2006/0221367) teaches a printing apparatus that transfers print data to an external terminal for processing.
Shimamura et al. (US 2019/0199884) teaches an information processing apparatus that supplies power to an external device.
Yamada (JP 2016-009995, cited in IDS filed 11/25/2021) teaches an image processing apparatus that coordinates image processing with an external device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672